Per Curiam.

Although the gentlemen of the bar may have indulged one another in such a practice ; yet it is not a matter of right, either by the common law, or any rule of this court. By the common law, imparlances are allowed in the original action, for the purpose of affording the defendant an opportunity of defending himself against the plaintiff’s claim. But after judgment, that right or claim *484is fully established. So that any further delay would be to deny the plaintiff a right which the common law gave him ; as it was very apparent from the very nature and terms of the judgment. Indeed, nothing but a release, payment, or some kind of composition, &c. subsequent to the judgment, can be pleaded to a scire facias. Whenever any thing of that kind is pleaded, the court will, on cause shewn, give the defendant an opportunity of establishing it; and will, if necessary, allow of an imparlance; but never will as a matter of course in every case.